DLD-016                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-1795
                                      ___________

                                 ROBERT BROWNING,
                                            Appellant

                                             v.

     GLENN A. GRANT, ACTING ADMINISTRATIVE DIRECTOR OF THE NEW
    JERSEY COURTS; STUART RABNER, CHIEF JUSTICE OF THE NEW JERSEY
       SUPREME COURT; CARMEN MESSANO, PRESIDING JUDGE FOR THE
      ADMINISTRATION FOR THE APPELLANT DIVISION OF THE SUPERIOR
                         COURT OF NEW JERSEY
                  ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 3:20-cv-01587)
                      District Judge: Honorable Brian R. Martinotti
                      ____________________________________

       Submitted for Possible Dismissal Due to a Jurisdictional Defect or Possible
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 22, 2020
               Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                           (Opinion filed: November 6, 2020)
                                       _________

                                        OPINION*
                                        _________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Appellant Robert Browning, proceeding pro se, filed a 42 U.S.C. § 1983 action

naming as defendants the Acting Administrative Director of the New Jersey Courts, the

Chief Justice of the New Jersey Supreme Court, and the Presiding Judge for the

Administration of the Appellate Division of the Superior Court of New Jersey. In his

complaint, he challenged the denial of an application for post-conviction relief he filed in

state court after pleading guilty in a criminal case, as well as a civil judgment secured

against him, apparently in relation to his criminal case. For relief, he stated his desire to

withdraw his guilty plea and proceed to trial. The District Court screened the complaint

pursuant to 28 U.S.C. §§ 1915(e)(2)(B),1 and entered a summary order dismissing the

complaint without prejudice on the ground that Browning’s § 1983 claims were barred by

judicial and quasi-judicial immunity. Browning timely appealed. For the reasons stated

below, we will affirm the District Court’s dismissal of the action.

       We have jurisdiction under 28 U.S.C. § 1291.2 Our standard of review is plenary,

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000), and we construe Browning’s pro se



1
 The District Court also referenced 28 U.S.C. § 1915A, the screening statute for
complaints filed by prisoners, but it does not appear that Browning was a prisoner when
he filed his complaint. Section 1915(e)(2)(B) clearly authorized the District Court’s
screening here.
2
 “Generally, an order which dismisses a complaint without prejudice is neither final nor
appealable because the deficiency may be corrected by the plaintiff without affecting the
cause of action.” Borelli v. City of Reading, 532 F.2d 950, 951 (3d Cir. 1976) (per
                                             2
complaint liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). We

may summarily affirm if the appeal fails to present a substantial question. See Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       The complaint and Browning’s filings in this Court indicate that he is seeking to

vacate his underlying conviction. Any request that a federal court overturn a state-court

conviction must be brought in a habeas corpus petition, not a § 1983 action. See Preiser

v. Rodriguez, 411 U.S. 475, 500 (1973); cf. Bronowicz v. Allegheny Cnty., 804 F.3d 338,

345 n.12 (3d Cir. 2015) (noting that plaintiff “who had no recourse under the habeas

statute was nevertheless subject to Heck’s favorable termination rule”). Further,

Browning has named as defendants only judges, and “in any action brought against a

judicial officer for an act or omission taken in such officer’s judicial capacity, injunctive

relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983. Browning has not shown that the exception to the

general bar on injunctive relief applies. See Azubuko v. Royal, 443 F.3d 302, 303-04 (3d

Cir. 2006) (per curiam).

       Browning argues that the District Court erred by dismissing his complaint based

on judicial and quasi-judicial immunity because he did not sue the defendants in their

capacities as judges, but rather “as administrators whose policies, rules, and procedures



curiam). However, such an order will be final and appealable if the plaintiff “declares his
intention to stand on his complaint.” Id. at 952. Here, Browning expressly indicated his
intention to stand on his complaint in the District Court and in this Court.
                                              3
denied [him] [his] right to trial.” Even assuming these allegations could circumvent

judicial immunity, the complaint’s allegations that the defendants “are each

Administrators and rule makers in the NJ Judicial branch,” and that “[t]heir rules denied

[him] [his] constitutional right” were conclusory and factually barren, and thus failed to

state a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).

          Accordingly, the complaint was properly dismissed, and we will summarily

affirm.




                                             4